Citation Nr: 0928121	
Decision Date: 07/28/09    Archive Date: 08/04/09	

DOCKET NO.  06-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	J.A.G. Gregory, MS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and December 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This case was previously before the Board in July 2008, at 
which time it was remanded for additional development.  
Subsequent to the Board's remand, the RO, in a rating 
decision of May 2009, granted a 50 percent evaluation for 
service-connected posttraumatic stress disorder, effective 
from August 3, 2004, the date of receipt of the Veteran's 
original claim for service connection.  The issue before the 
Board is as listed on the title page.

Based upon various contentions contained in the file, and, in 
particular, a statement from a former Vet Center counselor 
(now the veteran's accredited representative) dated in 
November 2008, it would appear that, in addition to the issue 
currently before the Board, the Veteran seeks entitlement to 
a total disability rating based upon individual 
unemployability.  Inasmuch as that issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In August 2004, the Veteran appointed the Washington 
Department of Veterans Services as his representative.  See 
August 2004 Appointment of Veterans Service Organization as 
Claimant's Representative form (VA Form 21-22).  However, in 
May 2009, prior to that representative having an opportunity 
to submit argument or procedural documents in support of the 
Veteran's claim, he (the Veteran) elected Mr. James Awohali 
Galoosgi Gregory, MS, as his accredited representative for 
the purpose of submitting argument in support of his claim 
for an increased rating for service-connected posttraumatic 
stress disorder.

When an appellant appeals to the Board, he or she "will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person."  38 C.F.R. § 20.600 (2008).  When 
an appellant has appointed a representative, the RO must 
afford that representative the opportunity to execute a VA 
Form 646, prior to certification of the appeal to the Board 
"in all instances."  VA Adjudication Procedure Manual, M21-
1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 
(2008). 

The Board further notes that, in correspondence of July 2009, 
Mr. Gregory alleged that, during the course of a VA 
examination for compensation purposes in November 2008, the 
Veteran was treated and/or addressed in a manner 
characterized by "cultural insensitivity with civil rights 
overtones."  More specifically, it was alleged that, in 
evaluating the severity of the Veteran's psychiatric 
symptomatology, the VA examiner failed to take into account 
the Veteran's American Indian heritage and culture, and the 
effect of that heritage and culture on the Veteran's 
presenting posttraumatic stress disorder symptomatology.  
Moreover, according to Mr. Gregory, the Veteran was asked 
questions which tended to detract from and/or minimize the 
severity of his psychiatric symptomatology.

The Board wishes to make it clear that it has reviewed the 
report of the November 2008 VA examination, and finds no 
evidence of the alleged "cultural insensitivity with civil 
rights overtones."  Nonetheless, in an effort to afford the 
Veteran every opportunity to prove his claim, an additional 
VA psychiatric examination will be undertaken prior to a 
final adjudication of the Veteran's claim for an increased 
rating for service-connected posttraumatic stress disorder.

Accordingly, in light of the aforementioned, and in order to 
provide the Veteran's representative with the opportunity to 
review the record and offer written argument on the Veteran's 
behalf, the case is REMANDED to the RO/AMC for the following 
action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2008, the date of 
the most recent VA psychiatric 
examination of record, should be obtained 
and incorporated in the claims folder.  
The Veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.

2.  The Veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
posttraumatic stress disorder.  The 
examination must be conducted by a 
psychiatrist or psychologist who has not 
heretofore seen or examined the Veteran.  
The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notifications must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
or examinations without good cause may 
have an adverse affect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the psychiatric 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected posttraumatic stress disorder, 
to include an assessment of the impact of 
the Veteran's American Indian heritage 
and culture on his presenting psychiatric 
symptomatology.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  The RO/AMC should then review the 
Veteran's claim for an increased 
evaluation for service-connected 
posttraumatic stress disorder.  Should 
the benefit sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in May 2009.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


